Name: Council Regulation (EC) No 1363/2000 of 19 June 2000 fixing certain sugar prices and the standard quality of beet for the 2000/2001 marketing year
 Type: Regulation
 Subject Matter: prices;  beverages and sugar;  plant product
 Date Published: nan

 Avis juridique important|32000R1363Council Regulation (EC) No 1363/2000 of 19 June 2000 fixing certain sugar prices and the standard quality of beet for the 2000/2001 marketing year Official Journal L 156 , 29/06/2000 P. 0001 - 0002Council Regulation (EC) No 1363/2000of 19 June 2000fixing certain sugar prices and the standard quality of beet for the 2000/2001 marketing yearTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the markets in the sugar sector(1), and in particular Articles 2(3), 3(4) and 4(3) thereof,Having regard to the proposal from the Commission(2),Having regard to the opinion of the European Parliament(3),Having regard to the opinion of the Economic and Social Committee(4),Whereas:(1) When sugar prices are fixed, account should be taken of the objectives of the common agricultural policy. The common agricultural policy seeks in particular to ensure a fair standard of living for the agricultural community, to assure the availability of supplies and to ensure that they reach consumers at reasonable prices.(2) In order to attain those objectives, the target price for sugar must be fixed at a level which, having regard in particular to the resultant level of the intervention price, ensures a fair remuneration for beet and sugar cane producers while at the same time respecting the consumers' interests and which is likely to maintain the balance between the prices of the principal agricultural products.(3) Given the characteristics of the sugar market, marketing involves relatively slight risks only. Consequently, when the intervention price for sugar is fixed, the difference between the target price and the intervention price can be set relatively low.(4) The basic price for beet must take account of the intervention price, of undertakings' revenue from the sale of molasses, which can be valued at EUR 7,61/100 kg, that amount being derived from the price of molasses referred to in Article 14(2) of Regulation (EC) No 2038/1999, that price being valued at EUR 8,21/100 kg, and of the costs of processing and delivering the beet to factories and be based on an estimated Community yield of 130 kg of white sugar per tonne of beet with a 16 % sugar content,HAS ADOPTED THIS REGULATION:Article 11. The target price for white sugar shall be EUR 66,50/100 kg.2. The intervention price for white sugar shall be EUR 63,19/100 kg for the non-deficit areas of the Community.Article 2The basic price for beet applicable in the Community shall be EUR 47,67/t delivered to the collection centre.Article 3Standard quality beet shall:(a) be of sound and fair merchantable quality;(b) have a sugar content of 16 % at the reception point.Article 4This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply for the 2000/2001 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 19 June 2000.For the CouncilThe PresidentL. Capoulas Santos(1) OJ L 252, 25.9.1999, p. 1.(2) OJ C 86E, 24.3.2000, p. 5.(3) Opinion of the European Parliament of 16 May 2000 (not yet published in the Official Journal).(4) OJ C 168, 16.6.2000, p. 17.